Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/25/2022 was filed and made of record.  Claims 1, 6, and 10 have been amended.  Claim 6 and 14-15 have been cancelled.  Claims 1-4, 7-13, and 16-20 remain pending.

Response to Arguments
Regarding to claims 16-17 rejected on the ground of non-statutory double patenting, Examiner maintains the same rejections because Applicant has not addressed the rejections.
Regarding to claim 16 rejected under 35 USC 112b, Examiner withdraws said rejection due to proper amendment to the claim.
Regarding to claims 1 and 10, Applicant argued on page 10 “As shown above, the Applicant has amended Claim 1 to incorporate the subject matter of Claim 6, and therefore respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 1, 3-4, and 7-8 under 35 U.S.C. 102.  The Applicant has amended Claim 10 to incorporate the subject matter of Claim 15, and therefore respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 10 and 12-14 under 35 U.S.C. 102”.  Applicant’s arguments have been fully considered and they are persuasive therefore; Examiner withdraws said rejections.
Regarding to claims 1 and 16, Applicant argued on page 11-13 “the Applicant has amended Claim 1 to recite "wherein the first set of sensors comprises a camera having a focal length, wherein the focal length is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices," and respectfully asserts that none of the references, alone or in combination, teach or suggest these limitations. The Applicant similarly respectfully asserts that none of the other references, alone or in combination, teach or suggest the limitations of Claim 16.
The Examiner states on Page 18 of the present Office Action that "Malkes fails to teach a camera having a focal length, wherein the focal length is determined at least in part based on a distance from the infrastructure device to a subset of infrastructure devices in the set of infrastructure devices."
The Applicant agrees. The Examiner further states on Pages 18-19 of the present Office Action that "DeAngelis teaches a camera having a focal length, wherein the focal length is determined at least in part based on a distance from the infrastructure device to a subset of infrastructure devices in the set of infrastructure devices (Fig.1 Pooll, especially A camera control device determines a field of view for each of the one or more motorized cameras based upon the location information and the location of each of the one or more motorized cameras. The camera control device controls each of the at least one motorized cameras to capture images of the associated field of view. The camera control device updates each field of view as the location information changes and controls each motorized camera to capture the associated field of view. Each motorized camera includes motorized control of rotation, tilt and zoom; Fig.4 show multiple cameras having different field of view based on location of each camera). Changing a focal length is changing field of view of a camera e.g. zooming. It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Malkes to include the teaching of DeAngelis. By changing a focal length of a camera, the user can control how big an area or how far of an object can be captured by a camera which allow the user to have more control over the camera." The Applicant respectfully disagrees.
The Applicant respectfully disagrees that DeAngelis teaches this limitation, as DeAngelis specifically teaches adjusting the focal length based on the location of the target object (e.g., vehicle) relative to the camera, where the target object refers to the object being imaged by the camera: "In one embodiment, a system for controlling one or more cameras to capture images of one or more objects includes at least one motorized camera device and at least one object location unit attached to each of the objects. An object tracking device utilizes the at least one object location unit to determine location information of each of the one or more objects. A camera control device determines a field of view for each of the one or more motorized cameras based upon the location information and the location of each of the one or more motorized cameras. The camera control device controls each of the at least one motorized cameras to capture images of the associated field of view. The camera control device updates each field of view as the location information changes and controls each motorized camera to capture the associated field of view. Each motorized camera includes motorized control of rotation, tilt and zoom.
The Applicant respectfully asserts that this cannot be construed as the distance recited in the claims, which is "distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices," because the target object of DeAngelis cannot be construed as an infrastructure device. Nowhere does DeAngelis teach, for instance, adjusting the focal length based on the distance from that camera to other cameras.”
Applicant’s arguments have been fully considered and persuasive therefore, Examiner withdraws said rejection.
Regarding to claim 10, Applicant argued on page 13-15 “the Applicant has amended Claim 10 and respectfully asserts that none of the references, alone or in combination, teach or suggest the limitations of this claim, specifically: "receives a third stream of observation data from a second infrastructure device of the set of infrastructure devices ... determines a source of the calibration error based on the third stream of observation data ... updates a state of calibration of at least one of the first infrastructure device and the autonomous agent based on the calibration error and the source of the calibration error." 
The Examiner states on Page 22 of the present Office Action that "Malkes fails to teach wherein the computing system further receives a third stream of observation data from a second infrastructure device of the set of infrastructure devices, wherein the source of the calibration error is determined at least in part based on the third stream of observation data." The Applicant agrees. 
The Examiner further states on Pages 22-23 of the present Office Action that "Smith teaches wherein the computing system further receives a third stream of observation data from a second infrastructure device of the set of infrastructure devices, wherein the source of the calibration error is determined at least in part based on the third stream of observation data. (P0018-001-9 sending health information and status score indicating how well the sensor performs). It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Smith. With a knowledge of health of a sensor, one would be able to detect sensor malfunction early and to prevent an autonomous vehicle operate sporadically and tragically." The Applicant respectfully disagrees. 
First, the Applicant respectfully asserts that the health score or health report of Smith cannot be construed as "a third stream of data from the infrastructure device," as nowhere does Smith teach or suggest that the health score is a data stream but rather an assessment of a data comparison. Further, as described above, the Applicant respectfully asserts that even assuming arguendo that the health score of Smith can be construed as "a third stream of data from the infrastructure device" as recited in Claim 10, nowhere does Smith teach or suggest to "determine a dissonance between the first and second streams of observation data based on the association ... determine a calibration error based on the dissonance and the third stream of data." Rather, Smith teaches that a health score is generated which reflects the comparison, not used with the comparison to determine a calibration error. This is evident in Paragraph [0019] of Smith, which recites: "In the interactive mode, the road-side station 110 may receive vehicle sensor data from one or more autonomous vehicles 130(1)-13o(N) traveling on road 120, and may correlate or otherwise compare the received vehicle sensor data with ground truth data, represented by station sensor data collected by scanning sensor(s) 112(1)- 112(P) and/or embedded sensor(s) 114(1)-114(Q) that are associated with the road-side station 11o. The road-side station no may generate and transmit a health score to each of one or more of the autonomous vehicles 130(1)-13o(N) from which respective vehicle sensor data has been received and compared to the ground truth data. The health score may indicate an overall state of health with respect to one or more sensors, one or more algorithms, and/or one or more software programs installed on, utilized by, or otherwise implemented in the autonomous vehicle" (emphasis Page 14 of 16 added).  Second, the Applicant respectfully asserts that nowhere does Smith teach receiving "a third stream of observation data from a second infrastructure device of the set of infrastructure devices."   As such, the Applicant respectfully asserts that Smith cannot be construed as teaching the limitations of Claim 10”.
Applicant’s arguments have been fully considered and persuasive therefore, Examiner withdraws said rejection.

Claim Objections
Claim 1
Line 14 – [[an]]the autonomous agent, the autonomous agent remote from the
Claims 10
Line 5 - infrastructure component arranged in an operating environment of [[the]]an
Line 9 – [[an]]an autonomous agent, wherein the computing system:
objected to because of the following informalities:  [ 2 ].  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 and 04/07/2022 were filed after the mailing date of the Non-Final Rejection on 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,969,470 herein after ‘470. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding to claim 16-17, claim 1 of ‘470 discloses a similar method as describing in recent application. ‘470 may use a different language to disclose the claimed invention of recent application but they are not patently distinct.  For example, claims 16-17 of recent application disclosed a system and ‘470 disclosed a method. However, ‘470 disclosed a similar method that the system of recent application used.  Moreover, the recent application disclosed a computing system collected a first stream of observation data from the infrastructure device and a second stream of observation data from an autonomous agent, ‘470 disclosed a remote computing system collected the first and second stream of data from infrastructure device and autonomous vehicle with health data. Even though, ‘470 disclosed stream data with health data but the data still the same type of data as describing in recent application.
Claims 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/011037 hereinafter ‘037. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding to claim 16, claim 1 of ‘037 discloses a similar method as describing in recent application. ‘37 may use a different language to disclose the claimed invention of recent application but they are not patently distinct.  For example, claims 16 of recent application disclosed a system and ‘470 disclosed a method. However, ‘037 disclosed a similar method that the system of recent application used.  Claim 1 of ‘037 disclose a method of collecting two streams of data from an infrastructure and an autonomous agent and comparing these two streams of data to determine if a calibration is needed.  Claim 1 of ‘037 fails to disclose the infrastructure comprising a camera with a focal length of the camera is determined based on a distance between two adjacent infrastructures.  Claim 3 of ‘037 discloses a camera with a focal length of the camera is determined based on a distance between two adjacent infrastructures.  It would have been obvious to ordinary skill in the art to include the camera with controllable focal length.  It would allow the user to determine how big an area or how far of an object can be captured by a camera.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Below is the chart showing the similarities and differences (underline) of claims 16-17 of the current application and claims 1 and 8 of US 10,969,470
Recent Application 17/193621
US Patent 10,969470
16. A system for updating a state of calibration, the system comprising:
.  a set of infrastructure devices comprising a set of onboard sensor systems, wherein each of the set of onboard sensor systems
.  a computing system in communication with the set of infrastructure devices and an autonomous agent, wherein the computing system:
.  receives a first stream of observation data from a first onboard sensor system of the set of onboard sensor systems, wherein the first onboard sensor system is onboard a first infrastructure device of the set of infrastructure devices;
.  receives a second stream of observation data from the autonomous agent;








.  determines an association between the first stream of observation data and the second stream of observation data














.  determines a dissonance between the first and second streams of observation data based on the association;

.  determines a calibration error based on the dissonance; and 

.  updates a state of calibration of at least one of the first infrastructure device and the autonomous agent based on the calibration error

comprises a camera, wherein a focal length of the camera is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices;
1. A method for determining a calibration error associated with an infrastructure device of a set of infrastructure devices, the method comprising:

receiving, at a remote computing system:



a first stream of observation data associated with a first set of timestamps, wherein the first stream of observation data is received from a set of one or more infrastructure sensors onboard the infrastructure device; 

.  a second stream of observation data associated with a second set of timestamps, wherein the second stream of observation data is received from a set of one or more agent sensors onboard an autonomous agent, wherein the autonomous agent is arranged with a field of sensing of the infrastructure device; and 
health status data from the infrastructure device; 
associating the first stream of observation data with the second stream of observation data based on an overlap between the first and second sets of timestamps, wherein associating the first and second streams of observation data comprises determining a set of mutually optimal observation data, wherein the mutually optimal observation data comprises at least: 
a portion of the first stream of observation data, wherein the portion of the first stream of observation data comprises information associated with the autonomous agent; and 
a portion of the second stream of observation data, wherein the portion of the second stream of observation data comprises information associated with the infrastructure device; 
identifying a dissonance parameter between the first and second streams of observation data based on the mutually optimal observation data; 
determining a calibration error based on the dissonance parameter and the health status data; and
updating a state of calibration of the infrastructure device based on the calibration error.


8. The method of Claim 7, wherein a focal length of the camera is selected based at least in part on a distance to an adjacent set of infrastructure devices.
17. The system of Claim 16, wherein at least a portion of the computing system is arranged remote from the autonomous agent and the infrastructure device.
1. A method for determining a calibration error associated with an infrastructure device of a set of infrastructure devices, the method comprising: receiving, at a remote computing system:


Below is the chart showing the similarities and differences (underline) of claims 16 of the current application and claims 1-3 of US Application 17/011037
Recent Application 17/193621
Application 17/011037
16. A system for updating a state of calibration, the system comprising:
.  a set of infrastructure devices comprising a set of onboard sensor systems, wherein each of the set of onboard sensor systems
.  a computing system in communication with the set of infrastructure devices and an autonomous agent, wherein the computing system:
.  receives a first stream of observation data from a first onboard sensor system of the set of onboard sensor systems, wherein the first onboard sensor system is onboard a first infrastructure device of the set of infrastructure devices;
.  receives a second stream of observation data from the autonomous agent;
.  determines an association between the first stream of observation data and the second stream of observation data

.  determines a dissonance between the first and second streams of observation data based on the association;
.  determines a calibration error based on the dissonance; and 
.  updates a state of calibration of at least one of the first infrastructure device and the autonomous agent based on the calibration error
comprises a camera, wherein a focal length of the camera is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices;
1. A method for determining a calibration error associated with at least one of an infrastructure device of a set of infrastructure devices and an autonomous agent, the method comprising: receiving, at a computing system:




.  a first stream of observation data from the infrastructure device;




.  a second stream of observation data from an autonomous agent; and health status data
.  determining an association between the first stream of observation data and the second stream of observation data; 

.  determining a dissonance between the first and second streams of observation data based on the association;
determining a calibration error based on the dissonance and the health status data; and
.  updating a state of calibration of at least one of the infrastructure device and the autonomous agent based on the calibration error.
3. The method of Claim 2, wherein the set of sensors comprises a camera, wherein a focal length of the camera is selected based at least in part on a distance to a second infrastructure device of the set of infrastructure devices



Allowable Subject Matter
Claims 16-17 would be allowed if rewritten to overcome the rejection of double patenting.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “a camera having a focal length, wherein the focal length is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4, 7-9, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 10, the prior art does not teach or suggest the claimed invention having “receives a third stream of observation data from a second infrastructure device of the set of infrastructure devices; determines a source of the calibration error based on the third stream of observation data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 11-13, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding claim 16, the prior art does not teach or suggest the claimed invention having “wherein a focal length of the camera is determined at least in part based on a distance between the infrastructure device comprising the camera and a nearest infrastructure device of the set of infrastructure devices”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862